Title: To Alexander Hamilton from John A. Davidson, 20 November 1799
From: Davidson, John
To: Hamilton, Alexander


          
            Sir,
            State of Tenessee Nashville Nov. 20th 1799
          
          I have the honor to report Agreeable to your orders of the 9th. of September last; Since my Appointment in the 1st. Regiment I have waited orders to join my Regiment. Secondly. I was settling my private Affairs, thirdly I was seized with a bilious fever, which lasted me a considerable Time as the Physicians certificate enclosed will show—Now I have recovered.
          I wait for Cumberland River & Missippa to rise, and Completion of Capt. Rickard’s boats which his recruits will descend the Cumberland River in; it is supposed they will be in Rediness in three weeks if not Sooner.
          I have the honor to be  with Respect Sir your Excellency obd & very Hule. Servant
          
            John A. Davidson
            1st Lt. 1st. Regt.
          
          His Excellency Alexander Hamilton Mj. Genl.
        